Appeal by the defendant from two judgments of the County Court, Suffolk County (Rohl, J.), both rendered September 22, 1986, convicting him of grand larceny, second degree, under indictment No. 124/86 and of a scheme to defraud in the first degree under SCI No. W429/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed, and the cases are remitted to County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The County Court did not abuse its discretion by denying the defendant’s presentence application to withdraw his pleas of guilty. The record establishes that the defendant pleaded guilty voluntarily and with full knowledge of the consequences of his pleas (see, People v Ramos, 63 NY2d 640). It is also clear that the defendant understood that if he did not make partial restitution at or before sentencing, he would receive the sentences thereafter actually imposed. Under the circumstances of this case, the defendant has no basis to now complain that the sentences were excessive (see, People v Kazepis, 101 AD2d 816). We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.